 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONTE HANEY,                                        No. 2:16-cv-1173 TLN KJN P
12                         Plaintiff,
13              v.                                        ORDER
14    S. JOHNSON, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se. On January 21, 2020, plaintiff wrote the

18   court to complain that although this case settled on January 7, 2020, he remains housed at

19   California State Prison, Sacramento, rather than being returned to High Desert State Prison,

20   where his legal materials and personal property are housed. Moreover, plaintiff is pursuing a

21   criminal appeal at this time and needs access to his legal materials. Good cause appearing, IT IS

22   HEREBY ORDERED that within seven days from the date of this order, counsel for defendants

23   shall inform the court whether plaintiff is being promptly returned to High Desert State Prison or

24   his legal materials have been delivered to him. (ECF No. 112.)

25   Dated: January 30, 2020

26
27
     /hane1173.fb
28
                                                          1
